NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0086n.06
                           Filed: February 1, 2007

                                          Case No. 06-5312

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 JEFFREY EARL LAWHORN,                                  )
                                                        )
         Plaintiff-Appellant,                           )
                                                        )       ON APPEAL FROM THE
                 v.                                     )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE EASTERN
 NORTEL NETWORKS, INC., et al.,                         )       DISTRICT OF TENNESSEE
                                                        )
       Defendants-Appellees.                            )
 _______________________________________                )

BEFORE: MARTIN, BATCHELDER and McKEAGUE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Jeffrey Earl Lawhorn was employed by

defendant Nortel Networks, which has a long term disability plan. Nortel is the plan administrator,

and Prudential Insurance is the claims administrator. Mr. Lawhorn injured his back and was placed

on short term disability. He then applied for and received the first 18-month phase of long term

disability, pursuant to the plan, but Prudential determined that he was ineligible for the second phase

and terminated his benefits. Mr. Lawhorn requested reconsideration, but Prudential concluded that

he did not meet the “unable to perform any reasonable occupation” standard set forth in the plan.

Mr. Lawhorn appealed to Nortel, which upheld Prudential’s decision.

       Mr. Lawhorn sued in federal district court and the parties moved for judgment on the

administrative record. In its decision, the district court presented a seven-page summary of the

administrative record, citing each of the medical opinions and often providing lengthy quotes. Using

the correct standard of review, and taking into account the conflict of interest that must be considered
where the employer is both the plan administrator and the plan’s source of funding, the court

analyzed the decision to determine whether it was arbitrary or capricious.                Based on the

administrative record, the court concluded that Nortel’s decision to discontinue long term disability

benefits was rational in light of the plan’s provisions and therefore, not arbitrary or capricious.

        After carefully reviewing the record, the law, and the parties’ briefs, we conclude that the

district court’s opinion correctly sets out the applicable law and correctly applies that law to the facts

in the administrative record. The issuance of a full written opinion by this court would serve no

useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                    2